                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SMRIDH THAPAR,                                     Case No. 19-cv-01473-SI
                                   8                    Plaintiff,
                                                                                            ORDER CONTINUING INITIAL CASE
                                   9             v.                                         MANAGEMENT CONFERENCE AND
                                                                                            ORDERING SERVICE OF PROCESS
                                  10     PINTEREST, INC.,
                                                                                            Re: Dkt. No. 4
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Smridh Thapar, who is appearing in this case pro se, has requested that the Court

                                  14   grant an extension in this case to allow time for plaintiff to find legal representation. Dkt. No. 4.

                                  15   An initial case management conference in this case is set for June 28, 2019.

                                  16          The Court GRANTS plaintiff’s request for an extension; VACATES the initial case

                                  17   management conference set for June 28, 2019; and CONTINUES the initial case management

                                  18   conference to August 30, 2019, at 2:30 p.m., in Courtroom 1, 17th Floor, of the San Francisco

                                  19   Courthouse located at 450 Golden Gate Avenue. The Court cautions that it will not be inclined to

                                  20   grant another extension of the case management conference and that plaintiff will be expected to

                                  21   appear at this conference even if plaintiff has not secured legal representation by this time. A joint

                                  22   case management statement is due no later than August 23, 2019. See Civil Local Rule 16-9(a).

                                  23          Additionally, it appears that defendant has not yet been served in this case. The Court

                                  24   advises that free information is available to pro se litigants from the Legal Help Desk, if needed.

                                  25   Help Desks are located at the San Francisco and Oakland Courthouses and assistance is available

                                  26   by appointment. Phone appointments are also available. To make an appointment, call: (415) 782-

                                  27   8982. See also http://cand.uscourts.gov/helpcentersf. The Legal Help Desk can provide plaintiff

                                  28   with information about how to accomplish service of process.
                                   1          The Clerk’s Office has a handbook for pro se litigants, entitled Representing Yourself in

                                   2   Federal Court: A Handbook for Pro Se Litigants. The handbook is available free of charge from

                                   3   the Clerk’s Office or can be downloaded online at: https://www.cand.uscourts.gov/prosehandbook.

                                   4          Plaintiff risks dismissal of this case if defendant is not timely served within thirty (30)

                                   5   days of the date of this Order. See Fed. R. Civ. P. 4(m).

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: June 27, 2019

                                   9                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  10                                                  United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
